Citation Nr: 1116986	
Decision Date: 05/02/11    Archive Date: 05/10/11

DOCKET NO.  09-29 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a compensable disability rating for bilateral hearing loss prior to March 1, 2011.

2.  Entitlement to a disability rating in excess of 10 percent for hearing loss since March 1, 2011.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1954 to January 1957.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that continued the Veteran's noncompensable disability rating for his bilateral hearing loss.  The Board remanded this claim for additional development in January 2011.  

A March 2011 rating decision of the Appeals Management Center (AMC) increased the Veteran's bilateral hearing loss from 0 to 10 percent disabling, effective March 1, 2011.  As the 10-percent evaluation is less than the maximum available rating, the issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The issue of entitlement to an earlier effective date for the award of a 10 percent disability rating for bilateral hearing loss has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Specifically, the Veteran filed such claim in March 2011.  The Board does not have jurisdiction over the issue, and it is thus referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Prior to March 1, 2011, the evidence of record demonstrates that the Veteran's bilateral hearing loss was manifested by no more than auditory acuity level II, bilaterally. 

2.  Since March 1, 2011, the evidence of record demonstrates that the Veteran's bilateral hearing loss has been manifested by no more than auditory acuity level II in the right ear and V in the left ear, which represents a pattern of exceptional hearing impairment in the left ear.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for bilateral hearing loss were not met prior to March 1, 2011.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321 (b)(1), 4.85, 4.86, Diagnostic Code (DC) 6100 (2010).

2.  The criteria for a disability rating in excess of 10 percent for bilateral hearing loss have not been met since March 1, 2011.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321 (b)(1), 4.85, 4.86, DC 6100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist the Appellant

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  Proper VCAA notice must inform the claimant of any information and evidence not in the record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The VCAA notice requirements apply to all five elements of a service connection claim, including:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be provided to a claimant prior to the initial unfavorable decision on the claim by the AOJ.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).
The U.S. Court of Appeals for Veterans Claims (Veterans Court) has held that in order to comply with 38 U.S.C.A. § 5103(a), certain specific notice requirements must be met with respect to claims for an increased rating.  See Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 (2008).  Specifically, the Veterans Court held that VA must inform the claimant that in order to substantiate a claim, he or she must provide (or ask the VA to obtain) medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that such worsening has on the claimant's employment and daily life.  

Further, if the diagnostic code under which the claimant is currently rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by providing the evidence described above (such as a specific measurement or test result), then VA must give at least general notice of that requirement.  Additionally, VA must inform a Veteran that if he or she is assigned a higher rating, that rating will be determined by applying relevant diagnostic codes, which generally provide for disability ratings between 0 and 100 percent, based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment and daily life.  The notice must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Id.

Recently, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) issued a decision vacating and remanding the above-summarized decision of the Veterans Court.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Specifically, the Federal Circuit held that only "generic notice," and not "Veteran-specific" notice is required under 38 U.S.C.A. § 5103(a) in response to the "particular type of claim."  With respect to a claim for an increased rating, such notice does not need to inform the claimant of the need to submit evidence concerning the effect of a service-connected disability on his or her "daily life" because only the average loss of earning capacity, and not impact on daily life, is subject to compensation under 38 U.S.C. § 1155.  Accordingly, the Federal Circuit vacated the decision of the Veterans Court insofar as it requires VA to notify a Veteran of alternative diagnostic codes or potential "daily life" evidence.  Id.
Subsequent to the issuance of Vazquez-Flores v. Shinseki, the Veterans Court has issued several nonprecedential decisions holding that VA's failure to inform the claimant of the specific criteria in diagnostic codes or of potential "daily life" evidence does not constitute a notice defect and, instead, determined whether sufficient "generic notice" had been provided.  See, e.g., Elliott v. Shinseki, No. 07-2622, 2009 WL 3489035, *3 (Vet. App. Oct. 30, 2009) (memorandum decision); Dobbins v. Shinseki, No. 08-0205, 2009 WL 3232085, *3 (Vet. App. Oct. 9 2009) (memorandum decision); Dockery v. Shinseki, No. 08-1763, 2009 WL 3262549, *3-4 (Vet. App. Oct. 7, 2009) (memorandum decision).

In this case, the Veteran was advised in an October 2008 letter, sent prior to the initial adjudication of his claim in December 2008, of the evidence and information necessary to substantiate his increased rating claim, the responsibilities of the Veteran and VA in obtaining such evidence, and the evidence and information necessary to establish a disability rating and an effective date, in accordance with Dingess/Hartman.  The Veteran was specifically advised that the evidence must show that his hearing loss disability had increased in severity, examples of types of lay or medical evidence that would substantiate such claim, and that he should provide any VA or private treatment records or provide sufficient information to allow VA to obtain such records.  The Veteran was specifically advised of the diagnostic code under which his hearing loss disability was rated.

Accordingly, the Board finds that VA has satisfied its duty to notify in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1), as well as Vazquez-Flores v. Shinseki and related decisions, in view of the fact that any notice defects were cured and did not affect the essential fairness of the adjudication of the claim.

With regard to the duty to assist, the Veteran's service treatment records and identified post-service treatment records have been obtained and considered.  During the current appellate period, the Veteran was afforded VA audiological examinations in November 2008 and March 2011.

With respect to the adequacy of the VA audiological examinations, the Board notes that in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Veterans Court held that regarding VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  The examiner who conducted the November 2008 VA audiological examination included the Veteran's reported functional effects caused by his hearing disability in her report.  The examiners who conducted the May 2007 and March 2011 VA audiological examinations, however, did not describe any functional effects in detail.  The March 2011 examiner noted that there were no significant effects on occupation and no effects on usual daily activities.  Thus, it appears to the Board that the examiner sought such information from the Veteran and either the Veteran denied any functional effects or the examiner determined such to be insignificant.  In any event, the Board finds that no prejudice results to the Veteran and, as such, the Board may proceed with a decision.

In this regard, the Board notes that the Veterans Court's rationale in requiring an examiner to consider the functional effects of a Veteran's hearing loss disability involves the potential application of 38 C.F.R. § 3.321(b) in considering whether referral for an extra-schedular rating is warranted.  Specifically, the Veterans Court noted that "unlike the rating schedule for hearing loss, § 3.321(b) does not rely exclusively on objective test results to determine whether a referral for an extra      [-]schedular rating is warranted.  The Secretary's policy [requiring VA audiologists to describe the effect of a hearing disability on a Veteran's occupational functioning and daily activities] facilitates such determinations by requiring VA audiologists to provide information in anticipation of its possible application."  Id.

While the May 2007 and March 2011 VA examiners failed to address the functional effects of the Veteran's hearing loss disability, the Board notes that other evidence of record, to specifically include the November 2008 VA examination report and an October 2007 VA treatment note, adequately addresses this issue.  It is clear to the Board that the Veteran encounters difficulty understanding speech in background noise and on the television and telephone, and that he often has to ask a speaker to repeat him or herself or turn their face to the Veteran to help him understand their speech.  Therefore, while the May 2007 and March 2011 VA audiological examinations are defective under Martinak, the Board finds that no prejudice results to the Veteran in that the functional effects of his hearing loss disability are adequately addressed by the remainder of the record and are sufficient for the Board to consider whether referral for an extra-schedular rating is warranted under 38 C.F.R. § 3.321(b).

Thus, the Board finds that VA has satisfied its duties to inform and assist the Veteran in accordance with the VCAA at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceedings. As such, the Veteran will not be prejudiced by the Board proceeding to the merits of his claim.

Additionally, the Board finds there has been substantial compliance with its January 2011 remand directives.  The Veterans Court has recently held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand.)  The record indicates that the AMC obtained the Veteran's updated VA treatment records and afforded him a VA audiological examination.  The adequacy of the VA audiological examination is discussed above.  The AMC later issued a Supplemental Statement of the Case in March 2011.  Thus, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  Therefore, in light of the foregoing, the Board will proceed to review and decide the claim based on the evidence that is of record consistent with 38 C.F.R. § 3.655 (2010).

Increased Disability Rating

Ratings for service-connected disabilities are determined by comparing a Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2010).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The severity of a hearing loss disability is determined by comparisons of audiometric test results with specific criteria set forth at 38 C.F.R. § 4.85. Evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz (cycles per second).  

The Rating Schedule allows for such audiometric test results to be translated into a numeric designation ranging from Level I, for essentially normal acuity for VA compensation purposes, to Level XI, for profound deafness, in order to evaluate the degree of disability from bilateral service-connected defective hearing.  An examination for hearing impairment must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations are to be conducted without the use of hearing aids.  38 C.F.R. § 4.85.

In certain situations, the rating criteria provide for rating exceptional patterns of hearing impairment under the provisions of 38 C.F.R. § 4.86.  If the puretone threshold is greater than 55 decibels at each of four specified frequencies (1000 Hertz, 2000 Hertz, 3000 Hertz and 4000 Hertz), or if the puretone threshold is 30 decibels or less at 1000 Hertz and simultaneously 70 decibels or more at 2000 Hertz, VA must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next highest numeral for consideration.  Each ear is evaluated separately.  38 C.F.R. § 4.86.

On May 25, 2007, the Veteran underwent VA audiological examination.  The authorized audiological examination revealed pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
25
25
35
55
65
LEFT
25
35
65
65
65

The average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was reported as 45 decibels in the right ear and 57.5 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 100 percent in the right ear and 84 percent in the left ear.

The May 2007 VA audiological examination demonstrates that under the Rating Schedule, the Veteran's hearing impairment was manifested by level I hearing acuity in the right ear and level II hearing acuity in the left ear.  38 C.F.R. § 4.85, Table VI, DC 6100.  Using Table VII, the result is a noncompensable evaluation for bilateral hearing impairment.  See 38 C.F.R. § 4.85, Table VII, DC 6100.  

Neither the Veteran's right ear nor his left ear hearing loss shown by this audiological examination qualify for exceptional patterns of hearing impairment, as he has not demonstrated a puretone threshold of 55 at 1000, 2000, 3000, and 4000 Hertz in either ear, or a puretone threshold of 30 decibels or less at 1000 Hertz and simultaneously 70 decibels or more at 2000 Hertz.  See 38 C.F.R. § 4.86.

VA treatment records dated in October 2007 indicate that the Veteran complained that he had difficulty hearing in the presence of background noise and had difficulty hearing conversation on the television and telephone.

On November 14, 2008, the Veteran underwent VA audiological examination.  The examiner noted that the Veteran complained of difficulty understanding speech in the presence of background noise and on the telephone, and reported that he often had to ask others to repeat themselves.  The Veteran reported that he often had to see a speaker's face to help understand speech.  The authorized audiological examination revealed pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
20
25
40
55
60
LEFT
20
25
65
60
65

The average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was reported as 45 decibels in the right ear and 53.75 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 86 percent in the right ear and 84 percent in the left ear.

The November 2008 VA audiological examination demonstrates that under the Rating Schedule, the Veteran's hearing impairment was manifested by level II hearing acuity, bilaterally.  38 C.F.R. § 4.85, Table VI, DC 6100.  Using Table VII, the result is a noncompensable evaluation for bilateral hearing impairment.  See 38 C.F.R. § 4.85, Table VII, DC 6100.  

Neither the Veteran's right ear nor his left ear hearing loss shown by this audiological examination qualify for exceptional patterns of hearing impairment, as he has not demonstrated a puretone threshold of 55 at 1000, 2000, 3000, and 4000 Hertz in either ear, or a puretone threshold of 30 decibels or less at 1000 Hertz and simultaneously 70 decibels or more at 2000 Hertz.  See 38 C.F.R. § 4.86.

On March 1, 2011, the Veteran underwent additional VA audiological examination.  The examiner noted that there were no significant effects on occupation and no effects of usual daily activities.  The authorized audiological examination revealed pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
30
30
50
65
70
LEFT
25
30
70
70
70

The average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was reported as 53.75 decibels in the right ear and 60 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 88 percent, bilaterally.

The March 2011 VA audiological examination demonstrates that under the Rating Schedule, the Veteran's hearing impairment was manifested by level II hearing acuity in the right ear and level III hearing acuity in the left ear.  38 C.F.R. § 4.85, Table VI, DC 6100.  Using Table VII, the result is a noncompensable percent evaluation for bilateral hearing impairment.  See 38 C.F.R. § 4.85, Table VII, DC 6100.  

However, during this instance of audiological examination, the Veteran demonstrated an exceptional pattern of hearing impairment as to his left ear.  While the Veteran has not demonstrated a puretone threshold of 55 at 1000, 2000, 3000, and 4000 Hertz in the left ear, he has demonstrated a puretone threshold of 30 decibels or less at 1000 Hertz and simultaneously 70 decibels or more at 2000 Hertz in the left ear.  Thus, the Board must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral, and elevate that numeral to the next highest numeral for consideration.  See 38 C.F.R. § 4.86.

The Veteran's puretone threshold average of 60 with recognition ability of 88 percent warrants level III hearing acuity using Table VI and warrants level IV hearing acuity using Table VIa.  The higher numeral, numeral IV, is elevated to numeral V.  See 38 C.F.R. § 4.85, Tables VI, VIa, DC 6100.  The Veteran's hearing impairment is thus manifested by level II hearing acuity in the right ear and level V hearing acuity in the left ear.  Using Table VII, the result is a 10 percent evaluation for bilateral hearing impairment.  See 38 C.F.R. § 4.85, Table VII, DC 6100.  
 
The Board is sympathetic to the Veteran's assertion that his hearing loss disability has worsened during the appellate period and warrants an increased disability rating.  Indeed, the probative evidence of record demonstrates that as of March 1, 2011, the Veteran demonstrated compensable hearing loss and was assigned a disability rating reflecting such by the March 2011 rating decision.  However, there is no evidence of record demonstrating that the Veteran has shown hearing acuity that allows the Board to consider diagnostic criteria beyond such discussed above.

In this regard, the Board notes that the assignment of disability evaluations for hearing impairment is a purely mechanical application of the rating criteria from which the Board cannot deviate.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992); see also Massey v. Brown, 7 Vet. App. 204, 208 (1994) (finding the Board may only consider the specific factors as are enumerated in the applicable rating criteria).

In sum, the Board has considered whether a higher rating might be warranted for any period of time during the pendency of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, the Board finds that the evidence of record demonstrates that prior to March 1, 2011, the Veteran's hearing loss warranted a noncompensable disability rating, and since March 1, 2011, his hearing loss warrants a 10 percent disability rating, but not more.  

As the preponderance of the evidence is against the Veteran's claim of entitlement to an increased disability rating for bilateral hearing loss, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Lastly, in reaching the above decision, the potential application of various provisions of Title 38 of the Code of Federal Regulations have been considered, whether or not they were raised by the appellant, as required by the holding of the Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), including the provisions regarding extraschedular ratings.  Specifically, the descriptions of the functional effects of the Veteran's hearing loss disability provided by the VA examiner and VA treatment provider during the appellate period do not demonstrate symptomatology of bilateral hearing loss beyond that represented by the diagnostic criteria.  Thus, the Board finds that the evidence of record does not present "an exceptional or unusual disability picture so as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1); see also Thun v. Peake, 22 Vet. App. 111, 115-16 (2008) (referral for extraschedular rating warranted only where level of disability is not contemplated by rating schedule and disability picture exhibits other related factors showing unusual or exceptional disability picture).  


ORDER

A compensable disability rating for bilateral hearing loss prior to March 1, 2011, is denied.

A disability rating in excess of 10 percent for bilateral hearing loss since March 1, 2011, is denied.


____________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


